
	
		I
		112th CONGRESS
		1st Session
		H. R. 1019
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Rooney (for
			 himself and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To ensure that members of the Armed Forces and civilian
		  employees of the Department of Defense who were killed or wounded in certain
		  attacks in 2009 and 2011 directed at members or employees outside of a combat
		  zone are treated in the same manner as members and employees who are killed or
		  wounded in combat zones.
	
	
		1.Equitable treatment of
			 members of the Armed Forces and civilian employees of the Department of Defense
			 killed or wounded in certain attacks directed at members or employees outside
			 of a combat zone
			(a)Treatment of
			 members and civilians killed or wounded in certain 2009 attacksFor purposes of all applicable Federal
			 laws, regulations, and policies, a member of the Armed Forces or civilian
			 employee of the Department of Defense who was killed or wounded in an attack
			 specified in subsection (b) shall be deemed as follows:
				(1)In the case of a
			 member, to have been killed or wounded in a combat zone as the result of an act
			 of an enemy of the United States.
				(2)In the case of a civilian employee of the
			 Department of Defense, to have been killed or wounded as the result of an act
			 of an enemy of the United States while serving with the Armed Forces in a
			 contingency operation.
				(b)Covered
			 attacksSubsection (a)
			 applies to the following:
				(1)The attack that occurred at Fort Hood,
			 Texas, on November 5, 2009.
				(2)The attack that occurred at a recruiting
			 station in Little Rock, Arkansas, on June 1, 2009.
				(3)The attack that occurred at the Frankfurt
			 Airport, Germany, on March 2, 2011.
				(c)ExceptionSubsection (a) shall not apply to a member
			 of the Armed Forces or a civilian employee of the Department of Defense whose
			 death or wound was the result of the misconduct of the member or employee, as
			 determined by the Secretary of Defense.
			
